                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


ADRIAN JENKINS,

              Plaintiff,

       V.                                                CV 118-140


OFFICER DAVIS and WARDEN WILKES,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. nos. 91,

92.) Accordingly, the Court OVERRULES the objections, ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion, DENIES Plaintiffs motion for

summary judgment,(doc. no. 54), DENIES AS MOOT Plaintiffs Motion to Have Exhibit

100 Considered, (doc. no. 84), and GRANTS IN PART and DENIES IN PART

Defendants' motion for partial summary judgment,(doc. no. 73). The Court grants summary

judgment as to all claims against Warden Wilkes and the official capacity claims against

Officer Davis. The case shall proceed to trial on Plaintiffs Eighth Amendment excessive force

and medical deliberate indifference claims against Officer Davis arising out of
Plaintiffs alleged attack on January 17, 2017.

       SO ORDERED this 4^day of March, 2020, at Augusta, Georgia.


                                            J.        rALL/CHIEFJUDGE
                                            UNIT   STATES DISTRICT COURT
                                            SOU    iRN DISTRICT OF GEORGIA
